IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 30, 2009

                                       No. 09-70035                    Charles R. Fulbruge III
                                                                               Clerk

BOBBY WAYNE WOODS,

                                                   Plaintiff - Appellant
v.

BRAD LIVINGSTON, Executive Director of Texas Department of Criminal
Justice,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 09-cv-3780


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Bobby Wayne Woods, an inmate of the Texas Department of Criminal
Justice (“TDCJ”), is scheduled to be executed on December 3, 2009. In this
appeal, Woods seeks a stay of execution in order to pursue a claim under 42
U.S.C. § 1983. Woods wishes to present video evidence of his mental impairment
to support a petition for clemency. However, TDCJ officials have denied Woods’s
requests to allow his lawyer to videotape him.                In a written order, Judge


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-70035

Rosenthal dismissed Woods’s § 1983 petition on the basis that venue was
improper. Judge Rosenthal also reasoned that Woods’s petition was “malicious”
because it mimicked claims and sought relief which had been expressly rejected
in a separate action before the Western District of Texas, namely, an injunction
requiring that TDCJ officials allow Woods to be videotaped. See 28 U.S.C. §
1915(e)(2)(B)(i). For this reason, Judge Rosenthal denied Woods’s motion for
stay of execution.
      Woods is not entitled to relief. He has previously presented evidence in
state and federal tribunals that his mental impairment makes him ineligible for
execution. See Woods v. Quarterman, 493 F.3d 580 (5th Cir. 2007). He timely
filed a petition for clemency with the aid of appointed counsel. He fails to
demonstrate that his inability to supplement the petition with video evidence
entitles him to the equitable remedy of a stay of execution.     See Nelson v.
Campbell, 541 U.S. 637, 649-50 (2004).
      Woods’s motion for stay of execution is DENIED. Woods’s motion to
proceed in forma pauperis is DENIED.




                                       2